NOT FOR PUBLICATION                          FILED
                    UNITED STATES COURT OF APPEALS                    OCTOBER 20 2014
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50096

            Plaintiff - Appellee,                D.C. No. 8:10-cr-00225-CJC-1

   v.
                                                 MEMORANDUM*
JOHANNES VERMAAK,

            Defendant - Appellant.



UNITED STATES OF AMERICA,                        No. 13-50097

            Plaintiff - Appellee,                D.C. No. 8:10-cr-00224-CJC-1

   v.

JOHANNES VERMAAK,

            Defendant - Appellant.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
UNITED STATES OF AMERICA,                           No. 13-50240

             Plaintiff - Appellee,                  D.C. No. 8:10-cr-00224-CJC-1

   v.

JOHANNES VERMAAK,

             Defendant - Appellant.



UNITED STATES OF AMERICA,                           No. 13-50241

             Plaintiff - Appellee,                  D.C. No. 8:10-cr-00225-CJC-1

   v.

JOHANNES VERMAAK,

             Defendant - Appellant.

                     Appeal from the United States District Court
                        for the Central District of California
                     Cormac J. Carney, District Judge, Presiding

                        Argued and Submitted October 7, 2014
                                Pasadena, California

Before: TALLMAN, BEA, and FRIEDLAND, Circuit Judges.

        Johannes Vermaak appeals his 84-month sentence for mail fraud. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

        The district court did not plainly err in its consideration of aggravating factors

at sentencing. To the extent the district court considered Vermaak’s inability to pay

restitution, it did so only as part of its analysis of victim impact. This is permissible

                                            2
under United States v. Rangel, 697 F.3d 795, 803 (9th Cir. 2012), and 18 U.S.C. §

3553(a).

      Nor did the district court plainly err by failing to explain more thoroughly its

above-Guidelines sentence. The district court considered the appropriate

sentencing factors and provided a sufficient explanation for the upward variance to

permit meaningful appellate review. See United States v. Carty, 520 F.3d 984, 992

(9th Cir. 2008) (en banc).

      Finally, the 84-month sentence was not substantively unreasonable. The

aggravating factors identified by the sentencing court sufficiently justify the upward

variance, so the sentence was not an abuse of discretion. See id. at 991-93.

      AFFIRMED.




                                          3